Citation Nr: 0914431	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  06-28 238A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to nonservice-connected pension benefits, 
including special monthly pension based on aid and 
attendance, for purposes of accrued benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The Veteran served on active duty from March 1951 to December 
1952.  The Veteran died in July 2005.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  In particular, the VCAA notification 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence that the claimant 
is expected to provide.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  Additionally, the VA's duty to assist includes 
informing him or her of which evidence VA will provide and 
which evidence claimant is to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

The appellant has not been sent a VCAA letter.  Accordingly, 
the appropriate actions should be taken to ensure that the 
directives of VCAA have been followed. 

Accrued benefits are defined as "periodic monetary benefits . 
. . authorized under law administered by [VA], to which a 
payee was entitled at his or her death under existing ratings 
for decisions or those based on evidence in the file at the 
date of death, and due and unpaid . . . ."  38 U.S.C.A. § 
5121(a) (West 2002 & Supp. 2008); 38 C.F.R. 3.1000 (a) (2008) 
(as amended 71 Fed. Reg. 78368 (effective Jan. 29, 2007)).  
Moreover, an "[a]pplication for accrued benefits must be 
filed within one year after the date of death."  38 C.F.R. § 
3.1000 (c) (2008).  The appellant's claim was timely filed.

In Jones v. West, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) concluded that, "for a 
surviving spouse to be entitled to accrued benefits, the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  Jones, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  The Federal Circuit noted that "a 
consequence of the derivative nature of the surviving 
spouse's entitlement to a veteran's accrued benefits claim is 
that, without the veteran having a claim pending at time of 
death, the surviving spouse has no claim upon which to derive 
his or her own application."  Id. at 1300.

The Board notes that the statute governing accrued benefits 
was amended in January 2003 to eliminate the prior two-year 
restriction on the payment of accrued benefits.  The revision 
to the statute applies only to deaths occurring on or after 
the date of enactment, which was December 16, 2003.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 104, 
117 Stat. 2651 (Dec. 16, 2003).  The Veteran died in July 
2005, after the date of enactment.  Therefore, the 
appellant's claim is considered under the amended version of 
38 U.S.C.A. § 5121(a) which repealed the two-year limit on 
accrued benefits so that a veteran's survivor may receive the 
full amount of an award for accrued benefits.

An accrued benefits claim is, under the law, derivative of, 
and separate from, the veteran's claims.  See Zevalkink v. 
Brown, 6 Vet. App. 483, 489-490 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Thus, in the adjudication of a claim for 
accrued benefits, the claimant is bound by the same legal 
requirements to which the veteran would have been bound had 
he survived to have his claims finally decided.

Accrued benefits include those the veteran was entitled to at 
the time of death under an existing rating or the evidence 
physically or constructively of record at the time of the 
veteran's death.  See 38 U.S.C.A. § 5121(a); Ralston v. West, 
13 Vet. App. 108, 113 (1999); 38 C.F.R. § 3.1000(a).  Thus, 
the appellant cannot furnish additional evidence that could 
be used to substantiate her claim, and VA could not develop 
additional evidence that would substantiate the claims of 
entitlement to accrued benefits.  "Evidence in the file at 
date of death" means evidence in VA's possession on or before 
the date of the beneficiary's death, even if such evidence 
was not physically located in the VA claims folder on or 
before the date of death. 38 C.F.R. § 3.1000(d)(4); see also 
Hayes v. Brown, 4 Vet. App. 353 (1993).

Prior to the Veteran's death in July 2005, he had a claim 
pending for nonservice-connected pension benefits, including 
special monthly pension based on aid and attendance.  In an 
August 2005 rating decision, the RO granted those benefits 
effective October 2003; however, thereafter notification was 
received that the Veteran had died.  As such, the rating 
decision was not promulgated.  The appellant filed a claim 
for accrued benefits for those benefits.  In November 2005, 
her claim was denied on the basis that the Veteran's income 
exceeded the maximum income limits for a Veteran with one 
dependent.  

The appellant's representative asserts that the Veteran's 
unreimbursed medical expenses were not considered in 
calculating the countable income.  The Board notes that there 
are in fact medical statements that were of record when the 
Veteran died.  As such, the Board observes that on remand, 
the RO/AMC should consider the unreimbursed medical expenses 
for the years of 2003, 2004, and 2005.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority.  See, 
e.g., Pelegrini v. Principi, 18 Vet. App. 112 
(2004); VAOPGCPREC 7-2004 (July 16, 2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  A notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) must:  

(1) inform the claimant about the 
information and evidence not of record 
that is necessary to substantiate the 
claim; 
(2) inform the claimant about the 
information and evidence that VA will seek 
to provide; and 
(3) inform the claimant about the 
information and evidence the claimant is 
expected to provide

2.  The RO/AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record including the unreimbursed 
medical expenses for the years 2003, 2004, 
and 2005.  If the issue remains denied, the 
appellant should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2008).

